STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                           UNPUBLISHED
                                                           December 27, 2016
              Plaintiff-Appellee,

v                                                          No. 329045
                                                           Berrien Circuit Court
ELIJAH EKWAUN BEAUFORD,                                    LC No. 2014-005179-FH

              Defendant-Appellant.


Before: BORRELLO, P.J., and SAWYER and MARKEY, JJ.

SAWYER, J. (concurring).

       I concur in the result only.



                                                     /s/ David H. Sawyer




                                          -1-